                              UNITED STATES DISTRICT COURT                                    JS-6
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-02250 VBF (AFM)                                        Date: December 20, 2019
Title      Navjodh Singh v. Thomas Giles, etc., et al.


Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Petitioner:                 Attorneys Present for Respondents:
                      N/A                                                 N/A

Proceedings (In Chambers): Order of Dismissal

       The parties have stipulated to the dismissal of the Petition for Writ of Habeas Corpus
pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 8.) Accordingly, IT IS
ORDERED that this action is dismissed in its entirety, each side to bear its own costs, fees, and
expenses. All dates and deadlines are vacated.




                                                                   Initials of Preparer            :
                                                                                                  ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
